United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2738
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Demond Bernard McDaniels,                *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 28, 2007
                                 Filed: October 4, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Demond Bernard McDaniels appeals the 120-month prison sentence that the
district court1 imposed after he pleaded guilty to possessing with intent to distribute
more than 50 grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A)(iii). On appeal, McDaniels has filed a motion for appointment of counsel;
his counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in
which she seeks leave to withdraw.



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues, we affirm the judgment of the district
court and grant counsel’s motion to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari. We
also deny McDaniels’s motion for appointment of counsel.
                       ______________________________




                                          -2-